Citation Nr: 0808393	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In an April 2006 letter, the veteran was notified of his 
travel board hearing scheduled for May 18, 2006, at the St. 
Petersburg, Florida RO.  However, the veteran failed to 
appear for that hearing.  After the veteran's failure to 
appear, the case was transferred to the Board.  In a letter 
received by the RO in December 2006, the veteran indicated 
that he was unable to report to his hearing due to 
transportation problems and desired that his hearing be 
rescheduled.  Pursuant to 38 C.F.R. § 20.704(d), if a veteran 
fails to appear for a hearing, a motion for a new hearing 
date following a failure to appear for the scheduled hearing 
must be in writing, must be filed within 15 days of the 
originally scheduled hearing date, and must explain why the 
appellant failed to appear for the hearing and why a timely 
request for a new hearing date could not have been submitted.  
In this case, the veteran did not file his request for a new 
hearing until December 2006, approximately seven months after 
his scheduled hearing.  As such, his motion for a new hearing 
is untimely, and the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

In a February 2007 decision, the Board remanded the veteran's 
claim to comply with the duty to assist.  The Board finds 
that the RO/AMC substantially complied with the directives of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, this claim must be remanded once again to 
fulfill the duty to assist.  In an April 2001 private 
treatment entry from N.M.H.C., it was noted that the veteran 
was in receipt of disability benefits for some time related 
to his psychiatric illness.  In his October 2003 notice of 
disagreement (NOD), the veteran stated that he was unable to 
work because of his paranoid schizophrenia.  The Board notes 
a July 2001 Social Security Association (SSA) inquiry which 
indicated that the veteran was in receipt of SSA benefits 
since December 1985.  The Board notes that the veteran began 
receiving SSA benefits allegedly for his paranoid 
schizophrenia approximately five years after his separation 
from service.  The U.S. Court of Appeals for Veterans Claims 
has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

Additionally, a November 2002 VA treatment entry reflected 
that the veteran last received treatment at private treatment 
facility N.M.H.C. in October 2002.  The Board notes that 
treatment records from N.M.H.C. dated in April 2001 are 
already of record.  However, entries within those records 
reflected that the veteran received additional treatment at 
this facility in 2000.  Therefore, attempts should be made to 
associate these records with the claims file. 

Furthermore, the veteran's representative contended in a 
February 2008 statement that in March 2003, the veteran 
identified treatment records from the Viera VAOPC which were 
not associated with the claims file.  However, the Board 
notes that treatment records from Tampa VAMC, which is the 
parent facility of Viera, dated from 2002 to 2003 are of 
record.  Additionally, treatment entries dated in January 
2003 were written by the health care provider, C.J.F., 
identified by the veteran in his March 2003 letter.  However, 
as it has been several years since the veteran filed his 
claim to reopen in March 2003, any additional VA treatment 
records dated from 2003 to the present should be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant 
treatment records pertaining to the 
veteran's claim for paranoid schizophrenia 
from the SSA.  Note that the veteran has 
been in receipt of SSA benefits since 
December 1985.  

2.  After securing any necessary release 
from the veteran, the AMC/RO should make 
attempts to obtain records from N.M.H.C. 
dated in 2000 and 2002.  

3.  The AMC/RO should obtain any treatment 
records from VA Viera dated from 2003 to 
the present and associate them with the 
claims file.  
		
When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



